Title: To Thomas Jefferson from Henry Dearborn, 10 October 1808
From: Dearborn, Henry
To: Jefferson, Thomas


                                                
                            Sir,
                            War Department Octr. 10th. 1808
                        

                        I have the honor of proposing for your approbation George Templeman, to be appointed a Cadet in the Regiment of Artillerists in the service of the US.
                  Accept, Sir &c.
                        
                            
                        
                    